[NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1086

                        UNITED STATES,
                          Appellee,

                              v.

                       WILLIE SANCHEZ,
                    Defendant, Appellant.
                                         

No. 97-1087
                        UNITED STATES,
                          Appellee,

                              v.

                        DAVID RIVERA,
                     A/K/A KENNETH BAKER,
                   A/K/A CHRISTOPHER TOLAN,
                    Defendant, Appellant.
                                         

        APPEALS FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Mary M. Lisi, U.S. District Judge]                                                              
                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          
                                         

Louis  F. Robbio and Robbio  & Nottie Ltd. on  brief for appellant                                                      
Willie Sanchez, alias William Sanchez.
Martin D. Harris on brief for appellant David Rivera.                            
Sheldon Whitehouse, United States Attorney,  and Richard W.  Rose,                                                                             
Assistant United States Attorney, on brief for appellee.
                                         

                      December 31, 1997
                                         

     Per Curiam.    Upon careful  review  of the  record  and                           

briefs in these  companion appeals, we find no  reason to set

aside appellants' respective sentences.  Contrary          to

appellants'  arguments, the  district court's  calculation of

the intended  loss reveals  no clear error,  in light  of the

number of  ESN-MIN pairs  in defendants'  possession and  the

expert  testimony and  other evidence  as  to average  losses

incurred per  pair.   See United States  v. Watson,  118 F.3d                                                              

1315, 1319 (9th  Cir. 1997).   The  adjustment for  appellant

Rivera's managerial role  in the offense also  was adequately

supported, notwithstanding Rivera's present attack on his own

credibility.

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-